           Case 2:15-cr-00205-TLN-EFB Document 148 Filed 05/27/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   HEIKO P. COPPOLA
 3 LAURA JEAN BERGER
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00205-TLN-EFB

12                                 Plaintiff,            GOVERNMENT’S MOTION FOR LEAVE TO
                                                         FILE ON JULY 10, 2020
13                          v.
                                                         COURT: Hon. Edmund F. Brennan
14   MATTHEW D. MULLER,

15                                Defendant.

16

17          The Government respectfully requests an extension of time to July 10, 2020 to file responses to

18 the defendant’s recent filings (Dkts. 142 and 143 ) which were filed on May 6, 2020.

19          The defendant filed approximately 83 pages between the two documents on that date, purporting

20 to add to or amend previous filings. The contents of these documents may impact previous filings by

21 the defendant. Specifically, the defendant in his amended motion (Dkt. 143) re-raises and rephrases

22 allegations and claims addressed in his initial petition and prior amended supplements to his petition.

23 However, he now re-raises those allegations and claims in a different form altogether; that of an

24 amended motion. The effect of that distinction is impactful and the Government would like to fully

25 brief the legal issues surrounding that distinction for the Court.

26          Additionally, the unprecedented impact of COVID-19 resulted in courthouse closures but also

27 the general telework status of the United States Attorney’s Office for the Eastern District of California.

28 The undersigned counsel is new to the case, added as of May 7, 2020 (see Dkt. 144), and is becoming


       MOTION FOR EXTENSION OF TIME                      1
30
           Case 2:15-cr-00205-TLN-EFB Document 148 Filed 05/27/20 Page 2 of 2

 1 familiar with the case and its lengthy record in order to fully and appropriately respond, and is doing so

 2 while fully teleworking.

 3          Accordingly, the Government seeks leave to file its papers on July 10, 2020.

 4

 5                                                           Respectfully submitted,
     Dated: May 27, 2020
 6                                                           MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ LAURA JEAN BERGER
                                                             LAURA JEAN BERGER
 9                                                           Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      MOTION FOR EXTENSION OF TIME                       2
30
